Title: To George Washington from Edmund Randolph, 25 June 1794
From: Randolph, Edmund
To: Washington, George


               
                  Sir
                  Philadelphia June 25. 1794.
               
               I do myself the honor of inclosing to you a copy of a letter from Mr G. Morris, dated March 7. 1794; concerning the Algerine business.  Immediately upon receiving it, I sent a copy to Colo. Hamilton, requesting him to prepare the money, voted by congress; in order that a plan might be concerted, to give effect
                  
                  to the object, and prevent Mr Humphries from clashing with Mr Morris.
               Mr Morris has written another letter of the 6th of March 1794. The summary of it is, that he has demanded Payne as an American citizen, but that the minister holds him to be amenable to the French laws; that the forced loans will not succeed, but are the only resources for foreign supplies; that there is a great scarcity of food; and that the embargo was taken off, altho’ the captains were not satisfied. He expresses a suspicion, that his recal has been already required.  I have the honor, sir, to be with great respect and attachment yr mo. ob. serv.
               
                  Edm: Randolph
               
            